Citation Nr: 0513359	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for status post residuals of pneumonectomy due to lung 
cancer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for status post operative lung cancer with 
residual emphysema, effective January 14, 2002.  A 
noncompensable rating was assigned.  The veteran expressed 
his dissatisfaction with the rating, and in February 2003, 
the RO increased the rating to 10 percent effective January 
14, 2002.  In January 2005, the RO increased the rating to 60 
percent effective January 14, 2002.  The veteran continues to 
express his dissatisfaction with the current evaluation and 
requests a higher rating.

In February 2004, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in March 2005.


FINDINGS OF FACT

1.  In July 2002, pulmonary function tests (PFTs) show a 
Forced Expiratory Volume in one second (FEV-1) value of 37 
percent predicted; the ratio of FEV-1 to Forced Vital 
Capacity (FVC) at 48 percent; without cor pulmonale noted on 
physical examination.

2.  In April 2004, PFTs show an FEV-1 value of 28 percent 
predicted; FEV-1/FVC ratio of 45 percent; and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) value of 35 percent predicted.



CONCLUSION OF LAW

The criteria for a 100 percent rating for status post 
residuals of pneumonectomy as a result of service connected 
lung cancer are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6844 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in January 2002, after the enactment of the VCAA.  

Letters dated in January 2002 and February 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The February 2004 letter requested 
that the veteran provide the RO with any evidence or 
information he may have pertaining to his appeal.  The 
letters also informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the February 2003 statement of the case and 
April 2003 and December 2004 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The February 2004 Board remand also 
provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from March 1967 to 
April 1970.

In March 2000, at a non-VA hospital, the veteran underwent a 
left pneumonectomy and squamous cell carcinoma was found.  
Surgical notes are of record.

In January 2002, the veteran submitted a claim for service 
connection for lung cancer.  He also submitted medical 
records, dated July 2001 to January 2002, from the hospital 
that performed the pneumonectomy.  A July 2001 X-ray of the 
chest conducted revealed a postoperative change on the left 
and severe chronic lung disease on the right.  There was 
possibly a new nodular density in the right upper chest.  A 
computerized tomography (CT) scan of the chest conducted in 
August 2001 revealed severe emphysematous changes on the 
right and postoperative changes status post left 
pneumonectomy.  The medical examination report dated January 
2002 revealed the veteran complained of left sided chest 
pain.  His prognosis was deemed to be poor.

In January 2002, the veteran submitted a November 2001 
medical record from a private hospital that revealed the 
veteran had no breath sound on the left side secondary to 
prior left pneumonectomy and the right lung had decreased 
breath sound.  The diagnosis was left-sided chest pain, 
angina pectoris, and to rule out myocardial infarction.  He 
was also diagnosed with squamous cell lung carcinoma status 
post left pneumonectomy done in March 2000.

In July 2002, the veteran underwent a VA examination.  The 
veteran complained of having shortness of breath after 
walking on level ground as far as 100 yards and complained of 
a chronic cough productive of green sputum, for which the 
diagnosis of emphysema postoperatively was made.  Physical 
examination revealed decreased breath sounds over the entire 
right lung field.  The veteran had no spontaneous cough 
during the examination.  There was no presence of cor 
pulmonale.  The diagnosis was status postoperative cancer of 
the left lung with residual emphysema, with abnormal PFTs.  
PFTs revealed an FEV-1 value of 37 percent post-drug.  FEV-
1/FVC was 48 percent post-drug.  

In an August 2002 addendum, the VA physician, a general 
practitioner, opined that the veteran's emphysema was not a 
residual of the lung cancer and the emphysema was in 
existence prior to the operation.  The physician also opined 
that the preoperative emphysema was responsible for at least 
90 percent of the pulmonary dysfunction found at the time of 
the July 2002 examination.  The examiner reasoned that the 
veteran's degree of emphysema would have been in the 
development process prior to the surgery and removal of the 
left upper lobe alone would not result in this degree of 
pulmonary dysfunction.

In a September 2002 rating decision, based upon the July 2002 
VA physician's opinion that the veteran's emphysema was 90 
percent preoperative, the RO granted the veteran service 
connection for status postoperative lung cancer with residual 
emphysema with a noncompensable rating effective January 
2002.  Service connection was granted based on the 
presumption that the veteran was exposed to herbicides while 
in Vietnam.

In February 2003, the Decision Review Officer (DRO) increased 
the veteran's rating to 10 percent because the results of the 
PFTs would warrant a 100 percent evaluation; however, based 
on the July 2002 VA examiner's opinion that 90 percent of the 
veteran's disability was not service related, the DRO awarded 
the veteran with a 10 percent rating.

In April 2004, the veteran underwent another VA examination.  
The physician, a specialist in pulmonary diseases, noted that 
notations in the file previously referred to the veteran's 
March 2000 surgery as a left upper lobe removal; however, the 
actual surgery was a left pneumonectomy.  The veteran 
reported that prior to his March 2000 pneumonectomy, he was 
not limited by shortness of breath, although he would feel 
some dyspnea with exertion, such as climbing multiple flights 
of stairs.  He denied chest pain, hemoptysis, and weight 
loss.  PFT results were an FEV-1 value of 28 percent 
predicted, FEV-1/FVC ratio of 45 percent, and DLCO (SB) value 
of 35 percent predicted.  The physician also opined that the 
assessment by the July 2002 examiner that the veteran's 
pulmonary disability was primarily due to his preoperative 
emphysema and not his pneumonectomy was incorrect.  The 
examiner stated that is was standard to reserve 
pneumonectomies for patients with FEV-1 values greater than 2 
L.  This FEV-1 value would correspond with the veteran's 
reported mild symptoms preoperatively.  Further, the 
physician noted that she did not have results of the 
veteran's preoperative PFT results, but his symptoms 
preoperatively would have most likely been rated as 30 
percent disabling.  Therefore, the physician opined that 
because the veteran's disability was 100 percent disabling, 
70 percent of his disability would be related to his 
pneumonectomy, which was service connected.

In January 2005, the RO increased the veteran's rating to 60 
percent because PFTs showed an FEV-1/FVC value of 49 percent 
in July 2002 and 45 percent in April 2004, which allowed for 
a 60 percent rating.

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings, which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10 (2004).  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

However, where the question for consideration is propriety of 
the initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet 
App 119 (1999).

General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845): 

FEV-1 less than 40 percent of predicted value, or; the ratio 
of 









Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy    100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)				     60  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted		
				     30 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted		
				     10 

Or rate primary disorder.

	Note (1): A 100-percent rating shall 
be assigned for pleurisy with empyema, 
with or without pleurocutaneous fistula, 
until resolved. 

	Note (2): Following episodes of 
total spontaneous pneumothorax, a rating 
of 100 percent shall be assigned as of 
the date of hospital admission and shall 
continue for three months from the first 
day of the month after hospital 
discharge.

	Note (3): Gunshot wounds of the 
pleural cavity with bullet or missile 
retained in lung, pain or discomfort on 
exertion, or with scattered rales or some 
limitation of excursion of diaphragm or 
of lower chest expansion shall be rated 
at least 20-percent disabling. Disabling 
injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately 
rated and combined with ratings for 
respiratory involvement. Involvement of 
Muscle Group XXI (DC 5321), however, will 
not be separately rated. 
38 C.F.R. § 4.97, Diagnostic Code 6844 (2004).

The veteran's current evaluation for his postoperative 
residuals is 60 percent.  However, the Board finds that a 100 
percent evaluation is warranted.  In January 2005, the RO 
increased the veteran's rating to 60 percent based on PFT 
results from July 2002 and April 2004.  However, the RO only 
referred to the veteran's FEV-1/FVC results, which met the 
criteria for a 60 percent rating.  When evaluating the 
veteran's July 2002 and April 2004 FEV-1 values, the Board 
notes that the values were 37 percent predicted and 28 
percent predicted, respectively.  As these values are both 
less than 40 percent predicted, the veteran's disability 
meets the criteria for a 100 percent evaluation.  In 
addition, the veteran's DLCO (SB) value as shown in April 
2004 was 35 percent predicted.  A DLCO (SB) value less than 
40 percent meets the criteria for a 100 percent evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6844.

Further, although the April 2004 VA pulmonary specialist 
opined that only 70 percent of the veteran's disability is 
related to his service connected disability, the VA examiner 
also noted that she did not have any PFT results 
preoperatively to determine the actual disability before his 
surgery.  Therefore, the 30 percent disability that she 
alleged was a result of a non-service connected illness, was 
not based on an objective physical examination or PFT 
results.  Hence, in giving the veteran the benefit of the 
doubt, the Board has determined that the veteran's current 
disability is 100 percent due to the residuals of 
pneumonectomy as a result of service-connected lung cancer.  
See 38 C.F.R. § 4.3 (2004).

Therefore, because the FEV-1/FVC and the DLCO (SB) values 
meet the criteria for a 100 percent rating, the Board 
concludes that a 100 percent evaluation is in order.


ORDER

Effective January 14, 2002, a 100 percent rating for status 
post residuals of pneumonectomy as a result of service 
connected lung cancer is allowed, subject to the law and 
regulations governing the award of monetary payments.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


